Exhibit 10.10

 

AGREEMENT TO PROVIDE INSURANCE

 

Grantor:

Advanced Life Sciences, Inc.
1440 Davey Drive
Woodridge, IL 60517

Lender:

THE LEADERS BANK
2001 YORK ROAD, SUITE 150
OAK BROOK, IL 60523

 

INSURANCE REQUIREMENTS.  Grantor, Advanced Life Sciences, Inc. (“Grantor”),
understands that insurance coverage is required in connection with the extending
of a loan or the providing of other financial accommodations to Grantor by
Lender.  These requirements are set forth in the security documents for the
loan.  The following minimum insurance coverages must be provided on the
following described collateral (the “Collateral”):

 

Collateral:                                     All Inventory, equipment,
accounts (including but not limited to all health-care-insurance receivables),
chattel paper, instruments (including but not limited to all promissory notes),
letter-of-credit rights, letters of credit, documents, deposit accounts,
investment property, money, other rights to payment and performance, and general
intangibles (including but not limited to all software and all payment
intangibles); all attachments, accessions, accessories, fittings, increases,
tools, parts, repairs, supplies, and commingled goods relating to the foregoing
property, and all additions, replacements of and substitutions for all or any
part of the foregoing property; all insurance refunds relating to the foregoing
property; all good will relating to the foregoing property; all records and data
and embedded software relating to the foregoing property, and all equipment,
inventory and software to utilize, create, maintain and process any such records
and data on electronic media; and all supporting obligations relating to the
foregoing property; all whether now existing or hereafter arising, whether now
owned or hereafter acquired or whether now or hereafter subject to any rights in
the foregoing property; and all products and proceeds (including but not limited
to all insurance payments) of or relating to the foregoing property.

 

Type: All risks, including fire, theft and liability.

Amount: Full Insurable Value.

Basis: Replacement Value.

Endorsements: The Leaders Bank, as loss payee; and further stipulating that
coverage will not be cancelled or diminished without a minimum of 30 days prior
written notice to Lender.

Latest Delivery Date: By the loan closing date.

 

INSURANCE COMPANY. Grantor may obtain insurance from any insurance company
Grantor may choose that is reasonably acceptable to Lender.  Grantor understands
that credit may not be denied solely because insurance was not purchased through
Lender.

 

INSURANCE MAILING ADDRESS.  All documents and other materials relating to
insurance for this loan should be mailed, delivered or directed to the following
address:

 

The Leaders Bank

Post Office Box 3516

Oak Brook, IL 60522-3516

 

FAILURE TO PROVIDE INSURANCE.  Grantor agrees to deliver to Lender, on the
latest delivery date stated above, proof of the required insurance as provided
above, with an effective date of October 23, 2008, or earlier. UNLESS GRANTOR
PROVIDES LENDER WITH EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY GRANTOR’S
AGREEMENT WITH LENDER, LENDER MAY PURCHASE INSURANCE AT GRANTOR’S EXPENSE TO
PROTECT LENDER’S INTERESTS IN THE COLLATERAL.  THIS INSURANCE MAY, BUT NEED NOT,
PROTECT GRANTOR’S INTERESTS.  THE COVERAGE THAT LENDER PURCHASES MAY NOT PAY ANY
CLAIM THAT GRANTOR MAKES, OR ANY CLAIM THAT IS MADE AGAINST GRANTOR IN
CONNECTION WITH THE COLLATERAL. GRANTOR

 

--------------------------------------------------------------------------------


 

AGREEMENT TO PROVIDE INSURANCE

(Continued)

 

MAY LATER CANCEL ANY INSURANCE PURCHASED BY LENDER, BUT ONLY AFTER PROVIDING
LENDER WITH EVIDENCE THAT GRANTOR HAS OBTAINED INSURANCE AS REQUIRED BY THEIR
AGREEMENT.  IF LENDER PURCHASES INSURANCE FOR THE COLLATERAL, GRANTOR WILL BE
RESPONSIBLE FOR THE COSTS OF THAT INSURANCE, INCLUDING INTEREST AND ANY OTHER
CHARGES LENDER MAY IMPOSE IN CONNECTION WITH THE PLACEMENT OF THE INSURANCE,
UNTIL THE EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF THE INSURANCE. 
THE COSTS OF THE INSURANCE MAY BE ADDED TO GRANTOR’S TOTAL OUTSTANDING BALANCE
OR OBLIGATION.  THE COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF
INSURANCE GRANTOR MAY BE ABLE TO OBTAIN ON GRANTOR’S OWN.

 

IN ADDITION, THE INSURANCE MAY NOT PROVIDE ANY PUBLIC LIABILITY OR PROPERTY
DAMAGE INDEMNIFICATION AND MAY NOT MEET THE REQUIREMENTS OF ANY FINANCIAL
RESPONSIBILITY LAWS.

 

AUTHORIZATION.  For purposes of insurance coverage on the Collateral, Grantor
authorizes Lender to provide to any person (including any insurance agent or
company) all information Lender deems appropriate, whether regarding the
Collateral, the loan or other financial accommodations, or both.

 

GRANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS AGREEMENT TO PROVIDE
INSURANCE AND AGREES TO ITS TERMS.  THIS AGREEMENT IS DATED OCTOBER 23, 2008.

 

 

GRANTOR:

 

ADVANCED LIFE SCIENCES, INC.

 

 

By:

/s/ John L. Flavin

 

 

John L. Flavin, President of Advanced

 

Life Sciences, Inc.

 

2

--------------------------------------------------------------------------------


 

AGREEMENT TO PROVIDE INSURANCE

(Continued)

 

FOR LENDER USE ONLY

INSURANCE VERIFICATION

 

DATE:                                 

 

PHONE

 

 

 

AGENT’S NAME:

 

AGENCY:

 

 

ADDRESS:

 

 

INSURANCE COMPANY:

 

 

POLICY NUMBER:

 

 

EFFECTIVE DATES:

 

 

 

 

 

COMMENTS:

 

 

 

 

 

 

3

--------------------------------------------------------------------------------